Citation Nr: 1803952	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-05 857	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has asserted that his low back pain symptomatology began in the early 1970's, near the time of his separation from service, and has continued since.  While he reported that he did not feel back symptoms during service, he has asserted his belief that his back disability developed as a result of carrying a heavy backpack as an infantryman and as a result of jumps made from helicopters during combat assaults. 

Private treatment records associated with the claims file reveal that the Veteran received treatment for lumbar spondylosis in October 2001 from S. C. J., M.D.  To date, the Veteran has not been afforded a VA examination to determine the likely nature and etiology of his claimed low back disability.  As the evidence indicates that the Veteran may have a current low back disability that was incurred as a result of his active service, remand for a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that service connection does not require an in-service injury or disease that is the cause of a veteran's current disabilities to the exclusion of an in-service event or series of events that might be the cause thereof.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (explaining that service connection requires some evidence of an inservice event, injury, or disease); 146 CONG. REC. H9912, H9917 (daily ed. Oct. 17, 2000) (statement of Rep. Evans) (discussing the Veterans Claims Assistance Act of 2000 and explaining that the law would require VA to provide a medical examination on nexus to a veteran who (1) has evidence of arthritis of the knee and (2) indicates the condition was due to his in-service duties as a paratrooper).

The Veteran reported receiving back treatment from a back specialist beginning in approximately 1985, and he reported receiving chiropractic treatment for back pain for several years from R. F.  He additionally reported undergoing low back surgery in September 2001.  Although he apparently waived the opportunity to provide VA authorization to obtain his treatment records from R. F., treatment records from other reported providers have not been obtained, and may prove vital to his claim.  See 38 C.F.R. § 3.159(c) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain his private treatment records from the specialist that treated his back beginning in approximately 1985, from the physician that performed his September 2001 surgery, from S. J. C., M.D., and from any additional identified providers that have treated his claimed low back disability.  

2.  Then, schedule the Veteran for an appropriate VA spine examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all low back disabilities that have been present since approximately January 2012, to include any lumbar spondylosis.  

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disability had its onset during active service or is related to any in-service disease, event, or injury, to specifically include as a result of carrying a heavy backpack as an infantryman and as a result of jumps made from helicopters during combat assaults.  

The examiner must provide reasons for all opinions and conclusions reached, and must address the Veteran's competent and credible lay contentions, including his assertions pertaining to the onset of his low back symptomatology.  

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

